The grand jury of Marion county, on June 16, 1926, returned an indictment against the appellant for assault and battery on his wife on that date. Said offense is defined in § 2419 Burns 1926. He waived arraignment and entered a plea of not guilty. The cause was submitted to the court for trial without a jury. The court found that he was guilty and adjudged that he be fined in the sum of $25 and be imprisoned in the Marion county jail for a term of ten days.
On appeal, it is assigned as error that the court erred in overruling the motion for a new trial. The causes *Page 183 
for same which are presented are that the finding of the court was not sustained by sufficient evidence and the finding was contrary to law.
The evidence in this case is susceptible of conflicting inferences. This court has held many times that where the circumstances are of such character that an inference of 1, 2.  guilt of the accused might reasonably have been drawn by the trial court, if tried without a jury, the question is one of fact for the trial court, and cannot be reviewed on appeal, as it is not within the province of the Supreme Court to determine what inference should have been drawn. And in determining whether the evidence is sufficient to sustain a finding of guilty, the court on appeal will consider only the evidence most favorable to the state, together with the inferences and conclusions to be drawn therefrom; and evidence contradictory thereto will not be considered. The finding of the court was sustained by sufficient evidence and was not contrary to law.
No reversible error being shown, the judgment is affirmed.